Citation Nr: 0813132	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as arthralgia of the lumbosacral spine.

2.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for arthralgia of the lumbosacral spine, 
and granted service connection for PTSD, assigning a 10 
percent evaluation, effective July 1, 2002.

In October 2004, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In a July 2005, the RO increased the evaluation assigned for 
PTSD to 30 percent, effective July 1, 2002.  In a September 
2005 statement, the veteran indicated that he wanted an 
evaluation in excess of 30 percent for service-connected 
PTSD.

The Board observes that in a July 2002 letter, the RO 
considered the veteran's back claim as a request to reopen a 
previously denied claim.  Specifically, the RO indicated that 
it had previously denied a low back claim in an April 2000 
rating decision.  On review, however, the Board concludes 
that a back claim was not previously denied in the April 2000 
rating decision.  In such decision, the RO adjudicated a 
service connection claim for "arthritis."  There is no 
indication that the veteran intended to file a service 
connection claim for arthritis of the back. Review of the 
evidence submitted at that time showed no evidence of 
arthritis of the back.  The evidence at that time did show a 
diagnosis of arthritis of the left shoulder.  Therefore, the 
Board concludes that the proper issue on appeal is the one 
reflected on the title page of this decision, as opposed to a 
claim to reopen.  There is no prejudice to the veteran by 
recharacterizing the issue, as the RO essentially decided the 
veteran's claim on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In October 2006, the Board denied the veteran's service 
connection claim for a low back disability, and an increased 
rating claim for PTSD.  The veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand, received in 
December 2007, requesting that the Court vacate the Board's 
October 2006 decision, and remand the issues for further 
development.  In December 2007, the Court granted the motion 
and vacated the October 2006 decision.  Thus, the issues of 
entitlement to service connection for a back disability, and 
increased rating claim for PTSD have been returned to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability, and an increased rating for his service-connected 
PTSD.  Pursuant to the Court's December 2007 Order, 
additional development is required.

On his VA Form-9, substantive appeal, the veteran requested 
the opportunity to present testimony in support of his claim 
at a personal hearing before a Veterans Law Judge.  Such a 
hearing was scheduled in June 2006.  Prior to the scheduled 
hearing, in May 2006, the RO sent a letter to the veteran 
advising him that a hearing had been scheduled, however, as 
noted in the Joint Motion for Remand, the letter was 
addressed to the wrong zip code.  As such, the Board finds 
that the veteran should be scheduled for another Travel Board 
hearing, and the RO should ensure that the notice letter is 
sent to the veteran's latest address of record.    
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  Notify him of the 
scheduled hearing at the latest address 
of record, to include the correct zip 
code.  The veteran, and his 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

